 
 
Exhibit 10.6






PACIFIC VENTURES GROUP, INC.


LOCK-UP/LEAK-OUT AGREEMENT


THIS LOCK-UP/LEAK-OUT AGREEMENT (the "Agreement") is made and entered into as of
September 25, 2015, by and among Pacific Ventures Group, Inc., a Delaware
corporation (the "Company"), and the undersigned owner (the "Undersigned") of
the shares of the Company's common stock, $.001 par value per share (the "Common
Stock"), set forth opposite the undersigned's name on the signature page of this
Agreement ("Shares").


RECITALS


WHEREAS, pursuant to that certain Share Exchange Agreement dated August 14, 2015
("Share Exchange Agreement"), among the Company, Snöbar Holdings, Inc., a
Delaware corporation ("Snöbar Holdings"), and the shareholders of Snöbar
Holdings ("Snöbar Shareholders"), the Company is to issue 22,474,000 shares of
the Company's unregistered common stock, par value $0.001 per share ("Common
Stock"), to Snöbar Shareholders on the initial closing of the Share Exchange
Agreement; and


WHEREAS, as contemplated and required by the Share Exchange Agreement and to
ensure the development of an orderly trading market in the Company's common
stock, the parties are entering into this Agreement to restrict the sale,
assignment, transfer, conveyance, hypothecation or alienation of the Shares
contemplated as being issued to the undersigned under the Share Exchange
Agreement, all on the terms set forth below.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1. The undersigned hereby agrees that for a period of two (2) years following
the date hereof, which is the date of the initial closing of the Share Exchange
Agreement (the "Lock-Up Period"), the undersigned will not sell, assign, pledge
or otherwise transfer any of the Shares that the undersigned beneficially owns,
including (i) all shares of Common Stock that the undersigned may receive as a
stock dividend or other distribution on shares of Common Stock, and (ii) all
other securities of the Company that the undersigned may receive in a
recapitalization or similar transaction (the "Lock-up Shares"), and the
undersigned agrees not to take any of the preceding actions, without the
Company's prior written consent. In addition, the undersigned agrees that,
during the Lock-Up Period, the undersigned will not engage in (i) any short sale
of any Lock-up Shares or other Common Stock, (ii) any hedging transaction
regarding the Lock-up Shares or other Common Stock, or (ii) any grant of a put
or call option regarding the Lock-up Shares or other Common Stock.


2. Notwithstanding Section 1, the Lock-up Shares may be transferred or sold
under the following circumstances:
 

--------------------------------------------------------------------------------



A) The undersigned may transfer (i) all or any portion of the Lock-up Shares as
a bona fide gift or gifts, provided that the donee or donees thereof agree to be
bound by the restrictions set forth herein, and (ii) all or any portion of the
Lock-up Shares to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned, provided that the
trustee of the trust agrees to be bound by the restrictions set forth herein,
and provided further than any such transfer shall not involve a disposition for
value. For purposes hereof, "immediate family and friends" shall mean any
relationship by blood, marriage, adoption, or close business relationship.


B) Beginning on the date that is the twelve month anniversary of the date
hereof, the undersigned may sell up to three percent (3%) of the Shares owned by
the undersigned in any given ninety (90) day period.


3. The undersigned consents to the entry of stop transfer instructions with the
Company's transfer agent and registrar against the transfer of shares of Common
Stock except in compliance with the preceding provisions of this Agreement. The
undersigned also consents to the placement of the following legend on any and
all stock certificates that evidence the shares of Common Stock that are the
subject of this Agreement:


"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF THAT
CERTAIN LOCK-UP/LEAK-OUT AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDERS
NAMED THEREIN, DATED AS OF SEPTEMBER 25, 2015. A COPY OF THE LOCK-UP/LEAK-OUT
AGREEMENT MAY BE INSPECTED AT THE PRINCIPAL OFFICE OF THE COMPANY."


4. This Agreement will terminate on the second anniversary of the date of this
Agreement and thereafter all provisions and restrictions contained herein shall
cease and be of no further force or effect.


5. Notwithstanding anything to the contrary set forth herein, the Company may,
at any time and from time to time, waive in writing any of the conditions or
restrictions contained herein.


6. Except as otherwise provided in this Agreement, the undersigned shall be
entitled to beneficial rights of ownership of the Lock-up Shares, including the
right to vote the Lock-up Shares for any and all purposes.


7. This Agreement may be executed in any number of counterparts with the same
force and effect as if all parties had executed the same document. The execution
and delivery of a facsimile or other electronic transmission of this agreement
shall constitute delivery of an executed original and shall be binding upon the
person whose signature appears on the transmitted copy.


8. All notices, instructions or other communications required or permitted to be
given pursuant to this Agreement shall be given in writing and delivered by
certified mail, return receipt requested, overnight delivery or hand-delivered
to all parties to this Agreement at the addresses set forth on the signature
page below. All notices shall be deemed to be given on the same day if delivered
2

--------------------------------------------------------------------------------



by hand or on the following business day if sent by overnight delivery or the
second business day following the date of mailing.


9. This Agreement sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof, and may not be amended except by a written
instrument executed by the parties hereto.


10. These terms and conditions shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of
laws provisions of such state.


[signature page follows]




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.





 
THE COMPANY
 
Pacific Ventures Group, Inc.,
a Delaware corporation
 
By: /s/Shannon Masjedi
Name:  Shannon Masjedi
Title: President
 
 
UNDERSIGNED
 
___________________________
Name:


 
 
 
4

--------------------------------------------------------------------------------